Eschweiler, J.
(dissenting). The adjective “such,” in the phrase “and no such bridge or culvert shall be repaired unless such repairs shall leave such bridge or culvert in . . . condition ... to carry . . any load ... of not more than fifteen tons,” can, without violating any rules of grammar or logic, be held to only refer to the bridges or culverts of iron, steel, or concrete which are constructed subsequent to the passage of ch. 642, Laws 1911, and therefore only to those of fifteen tons original capacity. •
The primary subject matter of this chapter, creating as it does new statutes and not merely amendments of the. old, is to provide by express language a new standard of a carrying capacity of fifteen tons for bridges thereafter constructed of iron, steel, or concrete. It manifestly creates a new condition or requirement, to be considered and met when the electors vote upon the questions relating to the construction of new bridges and the issuance of bonds therefor, or when the proper officers of such municipalities must perform duties required of them as to such construction. *190It is expressly aimed at the bridge of the future and not at that of the past, and all its provisions can be construed in harmony with that primary object and should not, as is done by the majority opinion, be held to the future by the express, and then to the past by the implied, language. If the legislature had intended the result reached by the majority opinion, that all iron, steel, or concrete bridges of over four feet span theretofore erected but of ten-ton carrying capacity should also, upon the happening of such a contingency as the needing of repairs, be then and thereupon transformed into bridges or culverts of a capacity of one and one-half times their original construction, how easy it would have been to insert in the new statutes, created in lieu of the above quoted portion of sec. 1322m, a provision in substance, “and no iron, steel, or concrete bridge hereafter or heretofore constructed shall,” etc. Milwaukee v. Ritzow, 158 Wis. 376, 149 N. W. 480. I prefer to acquit the legislature of any such paucity of expression o:r of preferring the occult to the direct method of legislation.
That the intent was to couple the idea of repair with only such new bridges of fifteen tons original capacity is further strengthened by a consideration of the language of sec. 1322n as created by the same chapter, and which fixes a liability upon owners of traction engines for all damages caused to a bridge or culvert by the driving of a load in excess of fifteen tons “upon or along any bridge or culvert constructed in compliance with section 1322m of the statutes, or constructed and repaired in compliance with said section.”
No provision can be found in this section for any such liability when driving such a vehicle of excess weight upon the kind of bridges now read into sec. 1322m by the majority opinion, namely, bridges of ten tons capacity required to be repaired or rebuilt of fifteen tons capacity, for such bridges are neither “constructed” nor “constructed and repaired” in compliance with sec. 1322m.
There may well have been within the legislative mind, at *191the time it expressed its intent by the passage of this chapter in 1911, knowledge of the fact that an iron or steel bridge built to comply with the then requirements of ten tons carrying capacity could not, owing to the necessary changes in at least the floor construction, be changed to one of fifteen tons capacity except by practically rebuilding the entire structure and at probably a cost nearly equal to that of an entirely new bridge. In effect, then, as far at least as steel or iron bridges are concerned, the construction given by the majority opinion to the word “repair” makes it equivalent to “rebuild” or “remodel.” The substantial difference there is between the terms “repair” and “remodel” is pointed out in the very recent case of Cotter v. Joint School Dist. 164 Wis. 13, 158 N. W. 80. The practical effect of the majority opinion herein will be to make the terms identical.
I do not think the legislature meant to alter the position, as lawful structures, of the then constructed iron, steel, and concrete bridges, any more than it did as to the then constructed wooden bridges, and that the use of the word “repair,” as above quoted, simply meant that when such new fifteen-ton bridge was once constructed it should not be permitted, from lack of repairs, to become of a lessened capacity.
From the third biennial report of the Wisconsin Highway Commission, December, 1916, on page 22, it appears that there was not at that time even, five years after the passage of this act, any definite knowledge as to the number of bridges existing in this state. Their estimate, however, in 1916, is of a total of 32,000 bridges of over six feet span, including wooden bridges. As construed by the majority opinion, the moment any one of the bridges constructed before 1911 of iron, steel, or concrete needs repairs — and that might mean no more than the replacing of a broken plank or the mending of a railing, — such old bridge must from that moment be transformed to a fifteen-ton bridge, no matter how substantial the original structure may have been as a ten-ton bridge, no matter how trifling may be the expense of *192the necessary repairs or how excessive and burdensome the expense of reconstructing the same.
By the same report of the highway commission and on the same page it appears that the average cost of construction' of bridges as planned and supervised by the commission is now about $38 per lineal foot. The same report suggests that there should be rebuilt, for the sake of safety and for economy in maintenance, about 28,000 of such old bridges, including wooden, and at an estimated cost of $32,000,000. ; The significance of these figures here lies in the fact that the commission suggests that these changes should be made; within the twenty years following their report in 1916. The practical effect of the majority opinion herein will undoubt-' edly throw a large portion of that $32,000,000 upon the immediate future.
The further difficulties that the construction by the majority opinion of this chapter is going to present to the municipalities chargeable with the building of such structures are very apparent upon a consideration of the statutory proceedings preliminary to' bridge construction and necessary to • be taken under ch. 52, Stats., “Highways and Bridges,” particularly where such bridges are within one or more towns or across navigable streams; the various provisions for voting by the electors of the municipalities interested and for the giving of bonds, and the various limits placed upon the powers of such municipalities and their officers as to the repairing of such bridges in excess of a certain specified amount; and the uncertainties and confusion that must surely result in determining whether such enforced transformation of bridges from ten to fifteen-ton capacity is now under the majority opinion herein within the statutory provisions as to repairs of bridges or of the rebuilding of bridges.
I am authorized to state that Justice Kerwin concurs in this dissent.
Owen; J., took no part.